Case: 20-60315     Document: 00516501240          Page: 1    Date Filed: 10/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                             FILED
                                                                     October 7, 2022
                                   No. 20-60315                       Lyle W. Cayce
                                                                           Clerk

   Rodolfo Rivera-Flores; Maria Lucrecia Reyes-Oviedo;
   Ronald Roney Rivera-Reyes; Jesser Josue Rivera-Reyes;
   Norma Marbella Rivera-Reyes,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 758 033
                              BIA No. A208 759 744
                              BIA No. A206 764 923
                              BIA No. A208 759 745
                              BIA No. A208 758 034


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60315         Document: 00516501240              Page: 2       Date Filed: 10/07/2022




                                          No. 20-60315


           Rodolfo Rivera-Flores (“Rivera”), a native and citizen of Honduras,
   sought asylum, withholding of removal, and protection under the Convention
   Against Torture (“CAT”) after the Department of Homeland Security
   charged that he, his wife Maria Lucrecia Reyes-Oviedo (“Reyes”), and their
   children Ronald Roney Rivera-Reyes, Jesser Josue Rivera-Reyes, and Norma
   Marabella Rivera-Reyes were removable as aliens present in the United
   States without being admitted or paroled. 1 The immigration judge (“IJ”) and
   Board of Immigration Appeals (“BIA”) rejected his application, so Rivera
   petitioned for our review. For the reasons stated below, we DENY Rivera’s
   petition.
                                                I
           Rivera’s argument for asylum centers on his service as an elected
   official in Honduras, so we begin by reviewing that history, which we draw
   from the administrative record.
           Rivera and his wife, Reyes, were born and lived in Meámbar,
   Honduras. Rivera ran a store attached to his home and was active in local
   politics as a member of the Liberal Party since 1995. Historically, Honduras’
   principal political parties have been the Liberal Party and the National Party.
   In 2000, Rivera was the Liberal Party candidate for Mayor of Meámbar.
   Though Rivera lost this election to the National Party candidate, he was
   automatically appointed as the First Council Member of Meámbar’s
   municipal council and served without incident from 2001 to 2004.
           In 2005, José Manuel Zelaya, a member of the Liberal Party, was
   elected President of Honduras. The following year, Rivera ran for a second


           1
            Rivera included his wife and children in his application for relief claiming asylum,
   withholding of removal, and protection under the Convention Against Torture.




                                                2
Case: 20-60315     Document: 00516501240          Page: 3   Date Filed: 10/07/2022




                                   No. 20-60315


   time as the Liberal Party candidate for Mayor of Meámbar and won. Rivera
   ran on a platform of offering social assistance to those in need and
   implemented several such programs throughout his term as mayor. In 2009,
   President Zelaya was deposed in a military backed coup, and the National
   Party candidate won the subsequent presidential election. That same year,
   Rivera ran for re-election and lost to Adan Rivera Padilla (“Adan”), a
   member of the National Party. Once again, Rivera was automatically
   appointed as the First Council Member for the 2010–2014 term.
          Starting in 2010, Adan sought to raise his own salary and began
   eliminating Rivera’s social programs. Due to their political differences,
   Rivera voiced opposition to these and other measures taken by Adan. Adan
   told Rivera to stop opposing him or something bad would happen to Rivera.
   That same year, Adan requested a civil audit into Rivera’s mayoral
   administration in hopes of having him jailed for corruption.
          In August of 2010, a campaign advisor to Rivera, Teresa De Jesus
   Flores, was murdered. Rivera suspects that Adan had her killed, because she
   was a vocal opponent to his administration. In December 2012, four masked
   gunmen entered Rivera’s store at approximately 7:00–8:00 PM. Rivera was
   not home, but Reyes and the couple’s three children were present. The
   intruders pointed their weapons at the family and claimed they were there to
   kill Rivera. Since the gunmen could not locate Rivera, they robbed the store
   and left without physically harming any member of the family. Though she
   did not see his face, Reyes identified one of the gunmen as Adelman Rivera
   Padilla (“Adelman”), the brother of Adan. Adelman is the alleged leader of
   a gang called “Los Riveras.” Upon his return home the following day, Rivera
   called the police to report the home invasion, robbery, and threats. Three
   police officers responded to Rivera’s home to take Reyes’ statement, and she
   informed the officers of Adelman’s involvement. Contrary to police
   procedures, none of the officers took any notes or made a written report.



                                         3
Case: 20-60315     Document: 00516501240              Page: 4   Date Filed: 10/07/2022




                                       No. 20-60315


   Rivera contends that Adelman was not arrested, because his brother, the
   mayor, controls the police department’s budget. Adelman was later allegedly
   arrested for the murder of a police officer in the neighboring city of La
   Libertad. Rivera does not allege any additional threats, confrontations,
   harassment, or persecution for nearly two years following the home intrusion.
          According to the record, the audit into Rivera’s Mayoral
   administration concluded in November 2014, and no impropriety on Rivera’s
   part was found. In December 2014, Rivera began receiving death threats over
   the phone from an unidentified individual. While the caller never identified
   himself, Rivera believes that the caller was Adelman. The caller told Rivera
   that he planned to kill Rivera since Rivera was not jailed for corruption.
   During the second call, in February 2015, the caller informed Rivera that he
   was being followed and would be killed “just as they had murdered” Rivera’s
   campaign advisor. Rivera received a third call in April 2015, in which the
   caller threatened to find and kill Rivera regardless of where he tried to hide
   within Honduras. The caller also stated that he was making these threats “so
   that [Rivera] would not get in the way of his brother.” After a fourth call in
   May 2015, Rivera closed his store and moved his family to Siguetepeque, a
   different city in Honduras. Rivera never reported any of these threats to the
   police in Meámbar. In August 2015, while living in Siguetepeque, Rivera
   received a fifth and final threatening call. After receiving these threats,
   Rivera’s family, apart from Ronald who entered the U.S. on his own in 2014,
   left Honduras and crossed the U.S.-Mexico border in December 2015.
          Based on his past disagreements with Adan—stemming from his
   second term as First Council Member which concluded in 2014—the home
   invasion in 2012, and the threatening phone calls, Rivera fears he would be
   killed if he returns to Honduras.




                                            4
Case: 20-60315      Document: 00516501240          Page: 5   Date Filed: 10/07/2022




                                    No. 20-60315


          Rivera’s parents and children from a prior relationship currently
   reside in Meambar and have not suffered any harm or threats. Rivera’s father
   told him that Adelman is no longer incarcerated. Rivera contends in his brief
   that if he were returned to any part of Honduras, he would not be protected
   by the police because the National Party controls the government.
          On March 23, 2018, the IJ denied Rivera’s application in a written
   decision. The IJ found that although Rivera and Reyes both testified credibly,
   the harm suffered by Rivera in Honduras was insufficiently severe to
   constitute persecution. The IJ also found that though Rivera possesses a
   subjectively genuine fear of future harm, such fear is not objectively
   reasonable. Moreover, even if Rivera had shown an objectively reasonable
   fear of harm if returned to Honduras, the IJ found that Rivera did not show
   that said harm would be inflicted on account of Rivera’s political opinion or
   membership in a particular social group. Because Rivera failed to show that
   he suffered past persecution or had a well-founded fear of future persecution
   that meets the requirements for asylum, the IJ found that he was not eligible
   for asylum or withholding of removal. The IJ also held that Rivera was not
   entitled to protection under CAT, because he did not show that his removal
   would more likely than not result in his torture or that said torture would be
   committed by the government or with governmental acquiescence.
          Rivera timely filed an appeal with the BIA. On March 24, 2020, the
   BIA issued an opinion finding that (1) the harm suffered by Rivera did not
   rise to the level of persecution, (2) Rivera did not demonstrate a well-founded
   fear of future persecution on account of any protected ground, and (3) Rivera
   did not demonstrate that it is more likely than not that he would be tortured
   by the government or with the government’s acquiescence if returned to
   Honduras. On April 23, 2020, Rivera filed a Motion to Reconsider with the
   BIA. The BIA denied Rivera’s Motion to Reconsider on November 9, 2020,
   because a motion to reconsider is not a vehicle to re-argue previous



                                          5
Case: 20-60315      Document: 00516501240           Page: 6     Date Filed: 10/07/2022




                                     No. 20-60315


   arguments and Rivera’s Motion repeated the same or similar arguments
   previously raised. He now petitions this court for relief.
                                          II
          To obtain asylum, Rivera must demonstrate that he is a “refugee”
   within the meaning of the Immigration and Nationality Act. 8 U.S.C. §
   1101(a)(42); 8 C.F.R. § 1208.13. He can do so by showing that he has suffered
   past persecution or has a well-founded fear of future persecution on account
   of a protected ground. 8 U.S.C. § 1101(a)(42)(A).
          We only review the decision of the BIA unless the IJ’s decision influ-
   enced the BIA’s decision. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018)
   (citing Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002)). Here, the BIA is-
   sued a decision but relied on the underlying factual findings of the IJ’s opin-
   ion, so we also review it.
          We review legal conclusions de novo and factual findings for
   substantial evidence. Revencu v. Sessions, 895 F.3d 396, 401 (5th Cir. 2018)
   (quoting Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)). Factual
   findings will be upheld if they are “supported by record evidence and [are]
   substantially reasonable.” Id. (citing Shaikh v. Holder, 588 F.3d 861, 863 (5th
   Cir. 2009)). We only reverse if the evidence compels a contrary conclusion.
   Id. (citing Chen, 470 F.3d at 1134). Merely “drawing two inconsistent
   conclusions from the evidence” is not enough. Id. (citing Arif v. Mukasey, 509
   F.3d 677, 679 (5th Cir. 2007)). Thus, Rivera bears “the burden of showing
   that the evidence is so compelling that no reasonable factfinder could reach a
   contrary conclusion.” Chen, 470 F.3d at 1134 (citing Zhao v. Gonzales, 404
   F.3d 295, 306 (5th Cir. 2005)).




                                          6
Case: 20-60315      Document: 00516501240          Page: 7   Date Filed: 10/07/2022




                                    No. 20-60315


                                         III

          “[P]ersecution is an extreme concept that does not include every sort
   of treatment our society regards as offensive.” Arif, 509 F.3d at 680 (quoting
   Fatin v. I.N.S., 12 F.3d 1233, 1243 (3d Cir. 1993)). Persecution “generally
   requires a showing that ‘harm or suffering will be inflicted upon [the
   applicant] in order to punish her for possessing a belief or characteristic a
   persecutor sought to overcome.’” Id. (citing Faddoul v. I.N.S., 37 F.3d 185,
   188 (5th Cir. 1994)). But “even those subject to brutal physical attack are not
   necessarily victims of persecution.” Gjetani v. Barr, 968 F.3d 393, 398 (5th
   Cir. 2020) (internal quotations omitted).
          In a conclusory manner, Rivera asserts that the evidence, in the
   aggregate, shows that he suffered past persecution. Rivera avers that the
   collective weight of the civil audit initiated by Adan, the death of his
   campaign advisor, the home invasion, and the threatening phone calls suffice
   to demonstrate persecution. We disagree. “Although we have not foreclosed
   the possibility that extraordinary threats—those ‘of a most immediate and
   menacing nature’—might in themselves amount to persecution, in general,
   unfulfilled threats do not.” Hernandez-Baena v. Gonzales, 417 F.3d 720, 723
   (7th Cir. 2005) (citing Ahmed v. Ashcroft, 348 F.3d 611, 616 (7th Cir.2003)).
   Rivera reports receiving six threats from Adan and the man Rivera believes
   was Adelman over the span of five years. For nearly the entirety of those five
   years, Adan and Adelman knew where Rivera lived and worked, yet none of
   the threats were ever carried out. This harassment does not rise to the level
   of persecution. See Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004)
   (holding that “Neither discrimination nor harassment ordinarily amounts to
   persecution under the INA . . . .”). While the robbery of Rivera’s store and
   accompanying threat was undoubtedly a terrifying experience, no member of
   Rivera’s family was physically harmed, and the gunmen never returned to




                                          7
Case: 20-60315      Document: 00516501240          Page: 8    Date Filed: 10/07/2022




                                    No. 20-60315


   carry out their threat even though Rivera continued to live in the home for
   three more years. To the extent Rivera asserts that the IJ and the BIA erred
   in evaluating the reported incidents, the record does not support his
   assertion. Under the substantial evidence standard, relief is not warranted
   unless the evidence not only supports a conclusion contrary to the BIA’s
   decision but compels it. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005) (citing Zhao, 404 F.3d at 306). Rivera’s assertions do not compel a
   conclusion contrary to that of the BIA on the issue of past persecution.
          Alternatively, asylum may be obtained if the applicant establishes a
   well-founded fear of future persecution through demonstrating “a subjective
   fear of persecution, and that fear must be objectively reasonable.” Eduard,
   379 F.3d at 189 (quoting Lopez–Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir.
   2001)). The IJ found that through his credible testimony, Rivera established
   a subjective fear of persecution; however, he also found that Rivera’s fear was
   not objectively reasonable. The IJ reasoned that Rivera’s alleged persecutors
   knew where he lived at all relevant times yet “never confronted Mr. Rivera
   in person or attempted to physically harm him in any way.” The BIA’s de
   novo review of questions of law and clear error review of findings of fact held
   that Rivera had not carried his burden in demonstrating a well-founded fear
   of future persecution and the IJ had not made a reversible error in predictive
   fact finding and determination. We agree. Substantial evidence supports the
   agency’s decision that Rivera failed to establish an objectively reasonable fear
   of future persecution. Rivera again contends that the cumulative evidence
   provided in his testimony shows that he will be persecuted if he is returned
   to Honduras. However, Rivera fails to refute the agency’s conclusion that he
   is not more likely than not to be persecuted since he was never personally
   confronted despite his alleged persecutors knowing his whereabouts for
   years. Furthermore, Rivera’s testimony is that Adan and Adelman would
   want to harm him due to his status as a Liberal Party politician. Rivera has




                                          8
Case: 20-60315      Document: 00516501240           Page: 9    Date Filed: 10/07/2022




                                     No. 20-60315


   not been active in politics for the past eight years and testified that he had no
   intention of returning to politics. Thus, it is not objectively reasonable for
   Rivera to fear future persecution on his asserted political grounds. Again, this
   evidence does not compel a conclusion contrary to the BIA’s decision.
   See Zhang, 432 at 344.
          Accordingly, substantial evidence supports the BIA’s finding that
   Rivera did not establish that he was subjected to past persecution and does
   not possess a well-founded fear of future persecution. Because that alone
   defeats Rivera’s asylum application, we need not reach the alternate bases for
   the BIA’s denial.
                                          IV
          Because Rivera is not entitled to asylum, he cannot meet the higher
   standard to show that he is eligible for withholding of removal. See Dayo v.
   Holder, 687 F.3d 653, 658-59 (5th Cir. 2012). Moreover, Rivera failed to brief
   the denial of withholding, thus, abandoning any challenge to that denial.
   See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir.2004) (noting that
   arguments not raised in the petition for review are considered waived).
   Accordingly, we DENY his petition for review of his application for asylum
   and withholding of removal.
                                          V
          An applicant for withholding of removal under CAT bears the burden
   of satisfying “a two part analysis—first, is it more likely than not that the
   alien will be tortured upon return to his homeland; and second, is there suf-
   ficient state action involved in that torture.” Garcia v. Holder, 756 F.3d 885,
   891 (5th Cir. 2014) (citing Tamara–Gomez v. Gonzales, 447 F.3d 343, 350–51
   (5th Cir. 2006)). Rivera’s petition fails to address the BIA’s finding for the
   first prong of the standard, that Rivera “has not met his burden to show that
   he will more likely than not be tortured in Honduras.” Accordingly, he has




                                          9
Case: 20-60315      Document: 00516501240             Page: 10    Date Filed: 10/07/2022




                                       No. 20-60315


   abandoned any challenge to the denial of relief under CAT by failing to brief
   that   issue   adequately,    and    his     petition   for   review   is   denied.
   See Thuri, 380 at 793 (noting that arguments not raised in the petition for re-
   view are considered waived).
                                           VI
          We review the BIA’s denial of a motion to reconsider under “a highly
   deferential abuse-of-discretion standard.” Hernandez-Castillo v. Sessions, 875
   F.3d 199, 203 (5th Cir. 2017) (citing Gomez-Palacios v. Holder, 560 F.3d 354,
   358 (5th Cir. 2008)). Under that standard:
          [We examine] whether the Board has acted within the bounds
          of an abundant discretion granted it by Congress. It is our duty
          to allow [the] decision to be made by the Attorney General’s
          delegate, even a decision that we deem in error, so long as it is
          not capricious, racially invidious, utterly without foundation in
          the evidence, or otherwise so irrational that it is arbitrary rather
          than the result of any perceptible rational approach.
   Zhao, 404 F.3d at 304 (citing Pritchett v. I.N.S., 993 F.2d 80, 83 (5th Cir.
   1993)).
          The purpose of a motion to reconsider is to request that the original
   decision be reexamined considering information that was not initially
   available, such as a change of law or an aspect of the case that was overlooked.
   8 U.S.C. § 1229a(c)(6)(C). A motion to reconsider is not a vehicle to raise a
   legal argument that could have been raised earlier or reiterate previously
   considered and rejected arguments. See Matter of O-S-G-, 24 I. & N. Dec. 56,
   58 (BIA 2006).
          The BIA found that Rivera had not identified a change in the law or
   any other factor that would warrant reconsidering its previous order. Instead,
   the BIA held that Rivera raised “the same or similar arguments that were
   raised” in his prior brief on appeal. A review of Rivera’s motion reveals as




                                           10
Case: 20-60315     Document: 00516501240           Page: 11   Date Filed: 10/07/2022




                                    No. 20-60315


   much. Accordingly, the BIA did not abuse its discretion by finding that Rivera
   essentially repeated the arguments he raised on appeal.
                                        VII
          Regarding BIA Appeals Nos. A208 758 033, A208 759 744, A206 764
   923, A208 759 745, and A208 758 034, Rivera’s petition for review is
   DENIED.




                                         11